Hadley, J.
Appellant was found guilty of selling liquor to a minor. The only question he presents in this appeal is the correctness of his conviction. He insists that it was erroneous and contrary to law, because his guilt was not established beyond a reasonable doubt by sufficient evidence. Three lads together went into appellant’s saloon. They had not previously known appellant. They all testified that Egley bought three glasses of beer. Two testified that the beer was purchased of the bartender, but could not say whether appellant was or was not the bartender. The third testified positively that the defendant, whom he pointed out, was the man who sold the beer to Egley. The defendant himself denied the sale, and of ever seeing the boys, to his knowledge. The witnesses were all before the trial judge, and he had opportunity to observe their manner as witnesses. The body of the evidence convinced him of appellant’s guilt beyond a reasonable doubt, and we cannot disturb the judgment.
Judgment affirmed.